PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Haq, Mohamed M.
Application No. 14/985,193
Filed: December 30, 2015
Attorney Docket No. HAQEJZ01          
      
:
:
:                 DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed December 10, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 11, 2020. The Office mailed a Notice of Abandonment on October 1, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.

This matter is being referred to the Technology Center Art Unit 3686 for review of the response filed February 1, 2021.



/LIANA S WALSH/Lead Paralegal Specialist, OPET